Citation Nr: 0606904	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-31 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to an effective date earlier than July 25, 
2003 for the grant of non-service connected pension benefits.  



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's service connection claims for back and psychiatric 
disabilities.  The veteran perfected an appeal.

In June 1997, the veteran presented testimony before a 
hearing officer sitting at the RO with respect to his back 
and psychiatric claims.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.

Subsequently, in an August 1998 decision, the Board reopened 
the veteran's service connection claim for a psychiatric 
disability, remanded the issue of service connection for a 
psychiatric disability on the merits, and also remanded the 
veteran's new and material evidence claim for a back 
disability.  

In December 2002, the Board remanded the case for further 
development.  

In August 2004, the veteran perfected an appeal as to the 
issue of an earlier effective date for non-service connected 
pension benefits and that issue was merged into the current 
appeal. 

In an April 2005 decision, the Board denied the veteran's 
service connection claim for a psychiatric disability and 
reopened the previously denied service connection claim for a 
back disability.  The reopened claim and the claim of 
entitlement to an earlier effective date for the grant of 
non-service connected pension benefits were remanded for 
further development, and are now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A chronic low back disability, to include degenerative 
joint disease and disc disease of the lumbar spine, is not 
shown to have been present during the veteran's military 
service or until many years thereafter, and the preponderance 
of the evidence is against a finding that the veteran's 
current lumbar spine disability is related to any incident of 
such service.

3.  In an April 2004 rating decision, the RO granted 
entitlement to non service-connected pension, effective from 
July 25, 2003.  

4.  The evidence demonstrates the veteran's entitlement to 
non service-connected disability pension arose on July 25, 
2003; the earlier evidence of record is persuasive that he 
was not permanently and totally disabled prior to that date.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.303, 
3.307, 3.309 (2005).  

2.  The criteria for an effective date earlier than July 25, 
2003 for the grant of non service-connected pension benefits 
have not been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.1-4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in September 2001 and April 2005.  These letters collectively 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The April 2005 letter discussed the RO's attempts already 
made to obtain relevant evidence with regard to this appeal, 
and also contains a specific request that the veteran send 
any treatment records pertinent to his appeal that he has in 
his possession.  Both VCAA letters notified the veteran of 
his opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertinent to his claim.  The 
veteran has not alleged that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

In addition, the RO issued detailed statements of the case 
(SOCs) in July 1996, June 2002, and August 2004, as well as 
supplemental statements of the case (SSOCs) in August 1997, 
September 1997, June 2002, April 2004, and September 2005, in 
which the veteran and his representative were advised of all 
the pertinent laws and regulations regarding his earlier 
effective date claim and his back claim.  Thus, the Board 
believes that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's appeal, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the August 2004 SOC 
and the September 2005 SSOC contain the pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the August 2004 SOC and the September 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from Ponce, and pertinent private medical 
evidence from St. Lukes Episcopal Hospital.  The RO afforded 
the veteran VA examinations, and as noted above, the veteran 
was afforded a personal hearing in June 1997 with respect to 
his back claim.  The veteran has not indicated that he has 
any additional evidence to submit.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

VA medical evidence confirms a current diagnosis of mild 
degenerative joint disease of the lumbar spine, as well as an 
L5-S1 bulging disc, and a herniated disc at L3-L4.  Given 
evidence of a current disability, the veteran has satisfied 
the first element of his service connection claim.  However, 
there is no evidence of a chronic back disability in service.  
The veteran attributes his current back problems to a 1969 
fall from a pole during service.  Service treatment records 
dated in 1969 reflect that the veteran fell from a pole, 
sustaining injury to his left arm and left foot only.  The 
Board also observes that in March 1971, the veteran 
complained of a backache and myalgia, however the backache 
was attributed to the veteran's cold/sore throat infection.  
At his separation examination, the veteran indicated that he 
had or had had back trouble.  To the extent that the 
veteran's "back trouble" consisted of back pain, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Significantly, the veteran's service 
medical records, to include the separation examination 
report, fail to show a diagnosis of a chronic back 
disability. 

Review of the post-service medical records show a March 1983 
complaint of pain in the cervical spine area only.  In April 
1988, the veteran presented to the VA emergency room with 
complaints of low back pain, which reportedly had its onset 
three days prior; assessment was low back pain.  The first 
post-service evidence of a lumbar spine disability is an 
April 1994 VA treatment record, which shows a diagnosis of 
degenerative joint disease; that evidence is dated 
approximately 13 years following the veteran's discharge from 
service.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's current lumbar spine 
disability is related to service.  The veteran's back was 
examined in July 2003, and again in April 2005, by the same 
examiner.  Based on those examinations, the examiner 
concluded that the veteran's current lumbar spine disability 
is less likely as not related to service, to include the July 
1969 fall from a pole.  The examiner observed that although 
there is in-service evidence of a fall from a pole, the 
associated treatment records only show injury to the left arm 
and left foot, and not to the back.  The examiner stressed 
that the veteran did not complain of low back pain when he 
sought treatment after falling from the pole.  The examiner 
further stated that with the exception of the backache which 
was associated with a cold, the veteran's only other in-
service complaint of "back trouble" was reported at 
separation.  As discussed above, service medical records, to 
include the separation examination report, are completely 
negative for a diagnosis pertinent to the back.  

Although the veteran contends that his current low back 
disability is attributable to service and has been 
symptomatic since then, the Board notes that the veteran's 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, while the veteran currently has a low back 
disability, such disability has not been medically attributed 
to an inservice event.  The preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Background Earlier Effective Date Claim

During his July 1999 VA mental examination, the veteran 
reported owning a grocery store called "Colmado Aponte."  
Diagnoses included anxiety disorder, and mixed personality 
disorder.  A GAF score of 80 was provided.

On April 12, 2000, the RO received the veteran's application 
for non service connected pension benefits.  The veteran was 
52 years old at that time.  He reported having a high school 
education and last working as an elevator installer in 1975.

A May 2000 VA examination report included diagnoses of 
degenerative joint disease of the spine; recurrent left groin 
hernia, status post surgeries; and arterial hypertension.  
The veteran's psychiatric examination was essentially normal.  

In July 2001, the RO denied entitlement to pension benefits.  

According to a statement received in August 2001, the veteran 
considered his psychiatric disability, back disability, 
hypertension, and hernia to be total and permanent.  He 
indicated that he had a limited income and was unable to work 
in any gainful employment due to his disabilities.  

On his VA-9 Form dated in July 2002, the veteran indicated 
that he was unable to engage in any type of employment due to 
chronic back disability, depression, and hypertension.  He 
also stated that although he previously owned a small grocery 
store, he was forced to close it in 1999/2000 at a loss 
because he was "too disabled to work since over 2 years."  

On VA examination in July 2003, the veteran reported that he 
had to close his store 10 years prior because he was unable 
to perform his work duties due to chronic pain and a low back 
disability.  The July 2003 examiner diagnosed the veteran 
with a depressive disorder manifested by moderate symptoms.  
GAF score was 60.  The examiner opined that the veteran's 
depressive disorder had its onset when he closed his grocery 
store. 

In an April 2004 rating decision the RO granted entitlement 
to non service-connected disability pension benefits, 
effective from July 25, 2003.  Disability evaluations were 
assigned for depressive disorder (50 percent under Diagnostic 
Code 9434); bilateral renal calculi, nonobstructive (30 
percent under Diagnostic Code 7502); arterial hypertension 
(10 percent under Diagnostic Code 7101); spondylotic changes 
at C5-C6 (10 percent under Diagnostic Code 5003); 
gastroesophageal reflux disease and gastroduodenitis (10 
percent under Diagnostic Code 7307); left inguinal hernia 
status post surgery (noncompensable under Diagnostic Code 
7338); chronic alcoholism (noncompensable under Diagnostic 
Code 9399-9326); erectile dysfunction (noncompensable under 
Diagnostic Code 7599-7522); left inguinal hernia repair, 
healed (noncompensable under Diagnostic Code 7338); and 
allergic rhinitis (noncompensable under Diagnostic Code 
6522).  



Legal Criteria- Earlier Effective Date

VA regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).  An award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice- 
connected disability which is not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 
C.F.R. § 3.3 (2005).  

The Court has held that permanent and total disability for 
pension purposes can be established under VA regulations by 
"objective" and "subjective" standards.  Brown v. Derwinski, 
2 Vet. App. 444, 446 (1992); see also Talley v. Derwinski, 2 
Vet. App. 282 (1992).  The two ways that permanent and total 
disability may be shown are: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or, 
(2) even if not unemployable, if the veteran suffers from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4 (Rating Schedule).  Brown, at 446.  The 
"objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17 (2005).  Even if a veteran cannot qualify for 
permanent and total disability under the above rating scheme 
following applicable schedular criteria, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (2005).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  38 C.F.R. § 3.340 (2005).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).


Analysis

The veteran contends that he is entitled to an effective date 
prior to July 25, 2003, for the grant of non-service 
connected pension.

The RO received the veteran's application for nonservice-
connected pension benefits on April 12, 2000.  In an April 
2004 rating decision the RO granted entitlement to non 
service-connected disability pension, effective July 25, 2003 
based on a July 25, 2003 VA examination which showed a 
diagnosis of a depressive disorder manifested by moderate 
symptoms; GAF score was 60.  The RO determined that the level 
of the veteran's depressive disorder reflected that he was 
unable to "secure and follow a substantially gainful 
occupation due to disability."  

There is no argument that the veteran filed his claim for 
pension benefits in April 2000.  Although there are 
provisions that provide for a retroactive grant of pension 
benefits under certain circumstances, see 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii), it is neither 
contended nor shown that the veteran fits within this 
exception.  Rather, he argues that the effective date of 
pension should be the date of his claim in April 2000.  Thus, 
it must be determined whether permanent and total disability 
for pension purposes can be established under VA regulations 
by "objective" or "subjective" standards prior to July 25, 
2003.  

Based upon the evidence of record, the Board finds the 
veteran was not unemployable as a result of a lifetime 
disability (the "subjective" standard) prior to July 25, 
2003.  The record shows the veteran was working until 
1999/2000 when he closed his grocery store business.  While 
the veteran asserts that he was forced to close his business 
due to his disabilities, the medical evidence of record fails 
to suggest that he was incapable of performing work prior to 
July 25, 2003.  The Board acknowledges that the July 2003 
examiner indicated that the veteran's depressive disorder had 
its onset when the veteran's store closed, however there is 
no indication that the depressive disorder was considered 
permanent and total at that point in time.

The Board also finds that, prior to July 25, 2003, the 
veteran's disability evaluations did not meet the numerical 
criteria for a total disability rating under the objective 
standard or the criteria set forth in 38 C.F.R. § 4.16(a).  
Specifically, a total disability rating may be assigned where 
there is at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, or where there is one 
disability rated as 60 percent disabling.  

Prior to July 25, 2003, the veteran was assigned evaluations 
for the following non service-connected disabilities:  
immature personality disorder (noncompensable under 
Diagnostic Code 9410); lumbar spine disability (10 percent 
under Diagnostic Code 5295-5003); arterial hypertension (10 
percent under Diagnostic Code 7101); spondylotic changes at 
C5-C6 (10 percent under Diagnostic Code 5295-5003); left 
inguinal hernia, status post surgery (10 percent under 
Diagnostic Code 7338); and anxiety disorder (10 percent under 
Diagnostic Code 9413).  The combined rating for these 
disabilities was 40 percent.  Accordingly, the veteran did 
not meet the requirements for a permanent and total 
disability rating, prior to July 25, 2003, under the 
objective standard.  See 38 C.F.R. §§ 4.16(a), 4.17.

The evidence of record does not show that, prior to July 25, 
2003, higher evaluations were warranted for the veteran's 
lumbar spine disability; arterial hypertension; spine 
disabilities; left inguinal hernia; and anxiety disorder.  
With regard to the veteran's psychiatric disability, the 
veteran's GAF score was 80 in July 1999; diagnoses included 
anxiety and personality disorder.  VA outpatient clinic 
reports dated in April and May 2000 reflect complaints of 
nervousness since active duty and diagnoses included anxiety 
disorder.  On VA examination in May 2000, the veteran's 
psychiatric evaluation was essentially normal; it was noted 
that the veteran was alert, coherent, cooperative, well-
oriented, and in no acute distress.  When seen at a VA mental 
health clinic in September 2000, the veteran was depressed 
and anxious and it was indicated that he exhibited social 
phobia.  A higher evaluation of 30 percent was not warranted 
for the veteran's psychiatric disability, as there was no 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine, behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9413 (2005). 

Medical evidence prior to July 2003 reflects that the 
veteran's hypertension was essentially well-controlled by 
medication.  X-rays showed only minimal spondylotic changes 
in the veteran's cervical spine; and mild lumbar spondylosis 
(see May 2000 VA examination report).

In sum, the evidence of record demonstrates that the 
veteran's entitlement to non service-connected disability 
pension arose on July 25, 2003.  The earlier evidence of 
record is persuasive that he was not both permanently and 
totally disabled prior to that date.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, and therefore, it must be denied.  


ORDER

Entitlement to service connection claim for a lumbar spine 
disability is denied.  

Entitlement to an effective date earlier than July 25, 2003 
for the grant of non-service connected pension benefits is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


